Per Curiam,
On this appeal from a decree for an account the complaint of the appellants is that the court below erred in finding that a partnership, admittedly formed under the name of W. C. Wally & Company, for the purpose of drilling oil and gas on a certain property, continued to exist between the same parties as to other land leased by the said company for the same purpose. The second legal conclusion of the chancellor below was: “all of the parties being members of the partnership, they necessarily continued so in the absence of an agreement or understanding to the contrary, as respects the acquisition of additional property, acquired and used in the line of business of the partnership and developed with partnership funds, labor and material.” On this correct legal conclusion under the facts found the appeal is dismissed, at appellants’ costs.